Citation Nr: 0931253	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  05-17 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for human immunodeficiency virus (HIV)-related 
illness.

2.  Entitlement to an initial compensable evaluation for 
hammertoes, left foot.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

5.  Entitlement to service connection for eczema.

6.  Entitlement to service connection for hordeolum, right 
eye.

7.  Entitlement to service connection for condyloma.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the 
United States Navy from March 1984 to March 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on December 31, 
2008, which vacated a September 2007 Board decision and 
remanded the case for additional development.  

The issues initially arose from an October 2004 rating 
decision by the Roanoke, Virginia, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

Pursuant to a Joint Motion for Partial Remand, the Court, in 
its December 2008 order, found error in the Board's September 
2007 decision with respect to the aforementioned seven issues 
denied by the Board.  It was noted that the Board had failed 
to comply with 38 C.F.R. § 3.159(c) in that it failed to seek 
additional service treatment records identified by the 
Veteran from the National Naval Medical Center (NNMC) and had 
relied upon an inadequate medical examination that failed to 
address all potentially relevant treatment records.  The 
joint motion also indicates that the Board failed to provide 
adequate reasons and bases for rating the Veteran's HIV-
related illness and did not consider the Veteran's relevant 
contentions as required in Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Moreover, as to the service 
connection claims, the parties found that the Board did not 
acknowledge that the requirement that a current disability be 
present is satisfied when a claimant has a disability at the 
time a claim for VA disability compensation is filed or 
during the pendency of that claim.  McClain v. Nicholson, 21 
Vet. App. 319 (2007).

Therefore, additional development is required prior to 
appellate review.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  On remand, 
appropriate action should be taken to ensure adequate VCAA 
notice as to all elements of the claims are provided.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA obtain relevant 
treatment records and provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  38 
C.F.R. § 3.159.  Consistent with the VCAA and the joint 
motion, the AMC/RO should take all required steps to obtain 
the aforementioned additional service treatment records for 
the period from July 1996 to March 2004, described by the 
Veteran as located at least at one time at the NNMC.  The 
Veteran should also be afforded appropriate VA examination(s) 
following receipt of any additional records obtained.  

Finally, the Board notes that the Veteran updated his address 
recently and this should be noted on all correspondence sent 
from VA.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided full 
and complete VCAA notice.  The AMC/RO 
should insure that the Veteran's correct 
address be used in all correspondence to 
the veteran and, and in all examination 
requests.

2.  The AMC/RO is to undertake 
appropriate efforts to obtain a complete 
copy of the Veteran's service treatment 
records as referenced in the claims 
folder and as described by the Veteran as 
being for the period from July 1996 to 
March 2004 and located at one time at the 
National Naval Medical Center in 
Bethesda, Maryland.  Any additional 
treatment records identified by the 
Veteran should also be obtained.  

3.  The Veteran should be scheduled for 
VA examination, by an appropriate 
physician, for opinions as to whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that, at any time since 
the time the claim was filed in April 
2004, the Veteran has manifested 
hypertension, GERD, eczema, hordeolum, 
right eye, or condyloma, regardless of 
whether he currently manifests these 
disabilities, and whether they began in 
or were otherwise related to service.  
All pertinent evidence of record should 
be addressed.

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The Veteran should be scheduled for 
VA examinations, by appropriate 
physicians, to determine the current 
severity of his hammertoes and human 
immunodeficiency virus (HIV)-related 
illness.  

Regarding the hammertoes, the examination 
must be conducted following the protocol 
in VA's Disability Examination Worksheet 
for Feet Examination, revised on May 1, 
2007.  

As to the HIV claim, the examination must 
be conducted following the protocol in 
VA's Disability Examination Worksheet for 
HIV-Related Illness, revised on May 1, 
2007.  In the opinion the physician 
should indicate which of the following 
(a), (b), (c), or (d) best describes the 
impairment caused by HIV:

(a) AIDS with recurrent opportunistic 
infections or with secondary diseases 
afflicting multiple body systems; HIV-
related illness with debility and 
progressive weight loss, without 
remission, or few or brief remissions

(b) Refractory constitutional symptoms, 
diarrhea, and pathological weight loss, 
or; minimum rating following development 
of AIDS-related opportunistic infection 
or neoplasm

(c) Recurrent constitutional symptoms, 
intermittent diarrhea, and on approved 
medication(s), or; minimum rating with T4 
cell count less than 200, or Hairy Cell 
Leukoplakia, or Oral Candidiasis; or

(d) Following development of definite 
medical symptoms, T4 cell of 200 or more 
and less than 500, and on approved 
medication(s), or; with evidence of 
depression or memory loss with employment 
limitations
Prior to the examinations, the claims 
folder must be made available to the 
examiner for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




